PER CURIAM:
Everett R. Sam was charged with the crime of voluntary manslaughter in the death of Henry Swirczynski, and the jury found him guilty of that charge. Judg*250ment was entered, from which he appealed on the ground, among others, that the State of Idaho failed to establish proof of guilt beyond a reasonable doubt. The State, both in its brief and on oral argument before this court, confessed error and conceded the insufficiency of the evidence to sustain the conviction, and we agree. The judgment of the trial court is reversed and the cause is remanded with directions to dismiss the action. By reason of this reversal, the appellant’s other assignments of error become moot.